Title: Novr. 21st. 1772.
From: Adams, John
To: 


       Eleven Years have passed since I minuted any Thing in this Book. What an admirable Advantage it would have been if I had recorded every Step in the Progress of my Studies for these Eleven Years.
       If I had kept an exact Journal of all my Journeys on the Circuits, of all the Removes of my Family, my Buildings, Purchases, the gradual Increase of my Library, and Family, as well as of the Improvement of my Mind by my Studies, the whole would have composed entertaining Memoirs, to me in my old Age, and to my Family after my Decease.
       One Thing in this Book shall be a Lesson to me. The Gentleman to whom the Letter is directed, an extract of which is in the Beginning of this Book, Eleven Years ago I thought the best Friend, I had in the World. I loved him accordingly and corresponded with him, many Years, without Reserve: But the Scaene is changed. At this Moment I look upon him as the most bitter, malicious, determined and implacable Enemy I have. God forgive him the Part he has acted, both in public and private Life! It is not impossible that he may make the same Prayer for me.
       
       I am now about removing, a Second Time from Braintree to Boston. In April 1768 I removed to Boston, to the white House in Brattle Square, in the Spring 1769, I removed to Cole Lane, to Mr. Fayerweathers House. In 1770 I removed to another House in Brattle Square, where Dr. Cooper now lives, in 1771, I removed from Boston to Braintree, in the Month of April, where I have lived to this Time. I hope I shall not have Occasion to remove so often for 4 Years and an half to come.
       The numerous Journeys and Removes, that I have taken in this Period, have put my Mind into an unsettled State. They have occasioned too much Confusion and Dissipation. I hope to pass a more steady, regular Life for the future in all Respects.
       When I chance to meet with any of my own Compositions, of Ten Years old, I am much inclined to think I could write with more Accuracy and Elegance then than I can now, and that I had more Sense and Knowledge then, than I have now. My Memory, and Fancy were certainly better then, and my Judgment, I conjecture quite as good.
      